                          DOCUMENT PRESERVATION DEMAND

        Plaintiff(s) hereby demands that defendant take affirmative steps to preserve all
recordings, data, documents, and all other tangible things that relate to plaintiff, the events
described herein, any third party associated with any telephone call, campaign, account, sale or
file associated with plaintiff, and any account or number or symbol relating to them. These
materials are likely very relevant to the litigation of this claim. If defendant is aware of any third
party that has possession, custody, or control of any such materials, plaintiff demands that
defendant request that such third party also take steps to preserve the materials. This demand
shall not narrow the scope of any independent document preservation duties of the defendant.



                                                    /s/ John Troy
                                                   John Troy
                                                   TROY LAW, PLLC
                                                   41-25 Kissena Boulevard, Suite 103
                                                   Flushing, NY 11355
                                                   Tel: (718) 762-1324
                                                   Email: johntroy@troypllc.com
